DETAILED ACTION
Acknowledgements
The amendment filed 2/12/2021 is acknowledged.
Claims 1-12 are pending.
Claims 2, 6, and 10 are withdrawn.
Claims 1, 3-5, 7-9, and 11-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, claims 1, 3-5, 7-9, 11, and 12, in the reply filed on 4/20/2020 is acknowledged.
Claims 2, 6, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2020.

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are not directed to a fundamental economic practice or a mental process because they are generally directed to blockchain network and updating a resource value in a blockchain network, and involve sensor monitoring. Additionally, applicant 
Examiner notes that the claims involve the functions of receiving parameters (“receiving . . . one or more parameters related to one or more attributes of the resource value”), receiving a contract including a set of rules (“receiving . . . a . . . contract, wherein the . . . contact comprises an evaluation logic associated with each of the one or more parameters”), determining that a parameter is outside a range (“determining . . . that a first parameter is outside a threshold range”), updating a resource value in response to the determination (“in response to determining that the first parameter is outside the threshold range, updating . . . the resource value according to the evaluation logic”), receiving historical data and an industry pricing standard related to the resource value (“receiving . . . historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value”), refining the set of rules (“refining . . . the evaluation logic . . . based on, at least in part, the historical data 
Regarding the rejection of the claims under 35 USC 103, applicant states that the prior art does not disclose “service processing comprising a transfer of a digital asset within the blockchain network in response to a resource value transfer.” However, examiner notes that Voorhees discloses service processing comprises transferring a digital asset within the blockchain network in response to a resource value transfer because Voorhees discloses transfer of funds or value based on an evaluation performed by a smart contract, and that payments or transfers can be based on a change in value of an underlying asset (Voorhees ¶¶ 56, 62-63, 69-70, 95-97, 105-107, 127, 136).
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 1, 5, and 9 recite “wherein the plurality of sensors detect environmental factors,” and “to search a tree structure that identified one or more leaf nodes corresponding to a nonlinear resource value change.” These limitations describe the intended use of the sensors and the decision tree method, but do not require any steps or functions to be performed. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claims 3, 7, and 11 recite “that comprises: one or more internal nodes each  of the one or more internal nodes representing a process for determining a respective parameter of the one or more parameters related to a respective attribute of the resource value; one or more branches, each of the one or more branches representing an output of a determination result of the respective parameter related to the respective attribute; the one or more leaf nodes, each of the one or more leaf nodes representing a classification result of respective parameter related to the respective attribute; and wherein each branch of the one or more branches connects at least one internal node of the one or more internal nodes to at least one leaf node of the one or more leaf In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 1 recites “performing the service processing comprises transferring a digital asset within the blockchain network in response to a resource value transfer.” This recites conditional language as “transferring” is only performed “in response to a resource value transfer,” and is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1 and 3-4 are directed to a method, claims 5 and 7-8 are directed to a non-transitory computer-readable medium, and claims 9 and 11-12 are directed to a system comprising one or more computers and one or more computer memory devices. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite receiving parameters and rules, comparing the parameters with a threshold, calculating a resource value using the rules when the parameters exceed the threshold, and refining the evaluation rules for calculating the resource value based on historical data, updating a value based on the rules, and transferring an asset, which is an abstract idea. Specifically, the claims recite “receiving . . . one or more parameters related to one or more attributes of the resource value,” “receiving . . . a . . . contract, wherein the . . . contact comprises an evaluation logic associated with each of the one or more parameters,” “determining . . . that a first parameter is outside a threshold range,” “in response to determining that the first parameter is outside the threshold Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because receiving parameters and rules, comparing the parameters with a threshold, calculating a resource value using the rules when the parameters exceed the threshold, and refining the evaluation rules for calculating the resource value based on historical data, updating a value based on the rules, and transferring an asset is directed to commercial or legal interactions as it involves enforcing agreements in the form of contracts and legal obligations, and is also directed to a fundamental economic practice, as it encompasses calculating values used to determine or adjust terms of a loan. The claims also fall within the “mental processes” grouping of abstract ideas because receiving information about a resource and rules, comparing it to a threshold, and calculating the value of the resource if the See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as one or more processors of a blockchain network, the blockchain network being a consortium network, a plurality of sensors that detect environmental factors implemented on a plurality of device nodes of the blockchain network, a smart contract, machine learning, a non-transitory, computer-readable medium storing one or more instructions, and a computer-implemented system, comprising: one or more computers of a first node device of a plurality of node devices of a blockchain network; and one or more computer memory devices, merely use a computer as a tool to perform an abstract idea. Specifically, the one or more processors of the blockchain network, the blockchain network being a consortium network, the plurality of sensors that detect environmental factors implemented on a plurality of device nodes of the blockchain network, the smart contract, machine learning, the non-transitory, computer-readable medium storing one or more instructions, and the computer-implemented system, comprising: one or more computers of a first node device of a plurality of node devices of a blockchain network; 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using one or more processors of a blockchain network, the blockchain network being a consortium network, a plurality of sensors that detect environmental factors implemented on a plurality of device nodes of the blockchain network, a smart contract, machine learning, a non-transitory, computer-readable medium storing one or more instructions, and a computer-implemented system, comprising: one or more computers of a first node device of a plurality of node devices of a blockchain network and one or more computer memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving parameters and rules, comparing the parameters with a threshold, calculating a resource value using the 
Dependent claims 3-4, 7-8, and 11-12 further describe the abstract idea of receiving parameters and rules, comparing the parameters with a threshold, calculating a resource value using the rules when the parameters exceed the threshold, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Claims 1, 5, and 9 recite “a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change.” The specification discloses a tree structure that identifies one or more leaf nodes (See, e.g., PGPub of Specification Figure 2; ¶¶ 50, 76). However, the specification does not describe the leaf nodes as “corresponding to a nonlinear resource value change,” nor does the specification define what a “nonlinear resource value change” means.
Claims 3-4, 7-8 and 11-12 are also rejected as each depends on either claim 1, 5, or 9.
Claims 1, 5, and 9 recite “updating . . . the first parameter according to the evaluation logic that has been refined.” However, the specification does not provide support for this limitation. The specification discloses calculating a resource value according to the evaluation logic (See, e.g., PGPub of Specification ¶¶ 34, 41, 44, 55, 72-73, 76). However, the specification does not disclose updating the first parameter according to the evaluation logic that has been refined.
Claims 1, 5, and 9 recite “wherein performing the service processing comprises transferring a digital asset within the blockchain network in response to a resource value transfer.” The specification does not provide support for this limitation. The specification discloses “perform service processing in response to a resource value change in value evaluation” (PGPub of Specification ¶ 28), “[a] service executor such as a bank, a loan company, or a specialized movable property value evaluation company performs corresponding value change service processing based on a value change degree of movable property and a predetermined policy after receiving value change content. 
Claims 3-4, 7-8 and 11-12 are also rejected as each depends on either claim 1, 5, or 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Relative Terminology
The term "nonlinear resource value change" in claims 1, 5, and 9 is a relative term which renders the claim indefinite.  The term "nonlinear resource value change" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is required for a resource value change to be considered “nonlinear.”

Unclear Scope or Language
Claims 1, 5, and 9 recite “wherein the plurality of sensors detect environmental factors.” However, claim 1 is directed to a method, claim 5 is directed to a non-transitory computer-readable medium, and claim 9 is directed to a computer-implemented system, while the cited limitation describes the plurality of sensors. This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language encompass only the claimed method, computer-readable medium, and computer-implemented system, or whether the metes and bounds also include the plurality of sensors.
Claims 3-4, 7-8 and 11-12 are also rejected as each depends on either claim 1, 5, or 9.
Claims 1, 5, and 9 recite “transferring a digital asset . . . in response to a resource value transfer.” However, the claims do not recite any step in which a resource value transfer occurs. Therefore, the act of “transferring” cannot be performed “in response to a resource value transfer,” when no such transfer occurs.
Claims 3-4, 7-8 and 11-12 are also rejected as each depends on either claim 1, 5, or 9.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees, et al. (US 2018/0218176) (“Voorhees”) in view of Hunn, et .
Regarding claims 1, 5, and 9, Voorhees discloses a computer-implemented method for dynamically updating a resource value in a blockchain network, a non-transitory, a computer-readable medium storing one or more instructions that, when executed by a computer system of a first node device of a plurality of node devices of a blockchain network, cause the computer system to perform operations, and a computer-implemented system, comprising: one or more computers of a first node device of a plurality of node devices of a blockchain network and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, the computer-implemented method and operations comprising:
receiving, by one or more processors of the blockchain network, one or more parameters related to one or more attributes of the resource value, wherein the blockchain network is a consortium blockchain network (Voorhees ¶¶ 49-50, 69, 100, 102-103, 105-108);
receiving, by the one or more processors of the blockchain network, a smart contract, wherein the smart contract comprises evaluation logic associated with each of the one or more parameters (Voorhees ¶¶ 37, 49, 50, 52, 69, 92, 94, 99, 102);
determining, by the one or more processors of the plurality of device nodes that a first parameter of the one or more parameters is outside a threshold range (Voorhees ¶¶ 100, 103, 105-108);

performing, by the one or more processors of the blockchain network, a service processing based on the smart contract using the first parameter, wherein performing the service processing comprises transferring a digital asset within the blockchain network in response to a resource value transfer (Voorhees ¶¶ 56, 62-63, 69-70, 95-97, 105-107, 127, 136).
Voorhees does not specifically disclose that the parameters are from a plurality of sensors implemented on a plurality of devices nodes of the blockchain network or that wherein the plurality of sensors detect environmental factors. Voorhees also does not specifically disclose receiving historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value and refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating the fluctuations of the resource value, and the industry pricing standard related to the resource value, wherein performing machine learning comprises performing a decision tree method to search a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change, and updating the first parameter according to the evaluation logic that has been refined.
Hunn discloses that the parameters are from a plurality of sensors implemented on a plurality of devices nodes of the blockchain network or that wherein the plurality of sensors detect environmental factors (Hunn ¶¶ 30, 39, 47, 59, 118, 190, 211).

Voorhees in view of Hunn does not specifically disclose receiving historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value and refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating the fluctuations of the resource value, and the industry pricing standard related to the resource value, wherein performing machine learning comprises performing a decision tree method to search a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change, and updating the first parameter according to the evaluation logic that has been refined.
Prasad Datta discloses receiving historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value and refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating the fluctuations of the resource value, and the industry pricing standard related to the resource value and updating the first parameter according to the evaluation logic that has been refined (Prasad Datta ¶¶ 19, 25-37, 40, 46, 84).

Voorhees in view of Hunn and Prasad Datta does not specifically disclose that performing machine learning comprises performing a decision tree method to search a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change.
Humphries discloses that performing machine learning comprises performing a decision tree method to search a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change (Humphries Figure 7; 3:28-60; 4:44-67; 7:30-8:10; 11:23-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the effect filing date of the application to modify the method of Voorhees in view of Hunn and Prasad Datta to include performing machine learning comprises performing a decision tree method to search a tree structure that identifies one or more leaf nodes corresponding to a nonlinear resource value change, as disclosed in Humphries, as doing so only involves simple substitution of one known machine learning algorithm, i.e., KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)), and because doing so would allow determination of the value of a resource based on a large number of parameters (Humphries 3:21-60).
Regarding claims 3, 7, and 11, Humphries discloses that the tree structure comprises: one or more internal nodes, each of the one or more internal nodes representing a process for determining a respective parameter of the one or more parameters related to a respective attribute of the resource value; one or more branches, each of the one or more branches representing an output of a determination result of the respective parameter related to the respective attribute; and the one or more leaf nodes, each of the one or more leaf nodes representing a classification result of the respective parameter related to the respective attribute and wherein each branch of the one or more branches connects at least one internal node of the one or more internal nodes to at least one leaf node of the one or more leaf nodes (Humphries Figure 7; 3:28-60; 4:44-67; 7:30-8:10; 11:23-61).
Regarding claim 4, Voorhees discloses that the evaluation logic comprises a percentage variation of the resource value (Voorhees ¶¶ 100-103, 105-108).
Regarding claims 8, and 12, Prasad Datta discloses releasing, on the blockchain network, the smart contract describing the evaluation logic that has been refined (Prasad Datta ¶¶ 24, 48-50, 84-85).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rickard, Jr. et al. (US 2018/0089585) for disclosing performing machine learning training comprises: performing a decision tree method to search a tree structure that comprises: one or more internal nodes each representing determining an attribute; one or branches each representing an output of a determination result of the attribute; one or more leaf nodes each representing one classification result of the attribute; wherein each branch connects at least one internal node to at least one leaf node (Rickard 50-52).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685